NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4251-17T3

LILIA ORELLANA,

          Petitioner-Respondent,

v.

CHABAD LUBAVITCH JEWISH
CENTER OF MONROE,

     Respondent-Appellant.
_____________________________

                    Argued September 10, 2019 – Decided October 9, 2019

                    Before Judges Yannotti and Firko.

                    On appeal from the New Jersey Department of Labor
                    and Workforce Development, Division of Workers'
                    Compensation, Claim Petition No. 2017-030632.

                    David Hoffman argued the cause for appellant
                    (Wysoker Glassner Weingartner Gonzalez &
                    Lockspeiser, PA, attorneys; David Hoffman, on the
                    briefs).

                    Robert Blair White, III argued the cause for respondent
                    (Garces Grabler & LeBrocq, PC, attorneys; Robert
                    Blair White, III, on the brief).
PER CURIAM

      Respondent Chabad Lubavitch Jewish Center of Monroe (Center) appeals

from orders entered on March 26, April 16, and May 7, 2018 by the Division of

Workers' Compensation. On March 26, the judge of compensation converted a

pretrial conference to a motion for temporary disability and medical benefits.

The April 16 order granted petitioner Lilia Orellana's motion and awarded her

temporary disability and medical benefits. The May 7 order dismissed, without

prejudice, a claim for benefits against the Rabbinical College of North America

(RCA). We affirm.

                                        I.

      Orellana, an illegal alien, worked for the Rabbi Eliezer Zaklikovsky and

his wife, Chanie Zaklikovsky, off-the-books as a domestic helper, and asserts

the Center was her employer. Orellana also claims that the Center employed the

Zaklikovskys and allowed them to live in a residence owned by the Center in

Monroe.1




1
  Four petitions were filed in this matter: one against the Center and its carrier,
Church Mutual Insurance; one against the Center as an uninsured entity; and one
against the Zaklikovskys individually. The petition against the Center as an
uninsured entity was amended to include the Zaklikovskys and Avraham Altein
in their corporate capacities and is the subject of this appeal.
                                                                           A-4251-17T3
                                        2
      On August 23, 2017, during the course of her employment, Orellana

slipped and fell on stairs at the Zaklikovsky home. Unable to stand, Orellana

was transported by ambulance, ordered by the Zaklikovsky's daughter, to an

emergency room for treatment. Orellana sustained a meniscal tear to her left

knee, as well as lumbar and cervical herniations.         She testified that the

emergency room personnel would not treat her injuries because they were work-

related and her employer "had to be notified." The Center did not maintain

workers' compensation insurance at the time of petitioner's accident.

      Thereafter, Orellana amended her petition to assert claims against the

Zaklikovskys as the Center's owners and principal operators. The Center moved

to join the RCA as a party, claiming RCA was Orellana's employer, and that

RCA should provide coverage for her injuries since the Center was uninsured.

      The judge of compensation granted an adjournment early on in the

proceedings to allow the parties to resolve the coverage dispute. At the March

5, 2018 hearing, counsel for respondents requested an adjournment so that their

new counsel could get "up to speed." Noting his frustration, the judge of

compensation stated:

            I'm thinking of an entirely new thought and I say it on
            the record that if anyone wants to look at the record they
            can see a [j]udge who is trying to be considerate of the


                                                                         A-4251-17T3
                                        3
            fact that there is a legislative intent of the law to provide
            a speedy and efficient remedy.

            The words of our courts were carefully selected when
            they declared speedy before efficient. Respectfully[,]
            speedy is my emphasis.

                     ....

            I'm expediting this case.         I'm exercising judicial
            prerogative.

                     ....

            This [p]etitioner took care of [the Zaklikovsky's] child.
            The [p]etitioner needs care. I don't sense enough caring
            from the [R]abbi and his wife. They obviously chose
            to respectfully delay today. They relied upon a fine
            veteran attorney to come into court just to
            respectfully[,] on my impression[,] give them cover for
            today.

      At the March 12, 2018 hearing, no counsel appeared on behalf of the

Zaklikovskys and the judge of compensation admonished their counsel of record

for not appearing.

      Orellana testified at the March 26, 2018 hearing that Ms. Zaklikovsky

would not approve medical care, told her to apply for "Charity Care," and denied

she fell at the Zaklikovsky's home.          Orellana also testified following the

accident, the Rabbi told her "[she] could not file a claim because [she] was

illegal and that maybe [i]mmigration would take [her] away." Despite her


                                                                            A-4251-17T3
                                         4
attempts at seeking medical treatment, Orellana was refused care because "she

hurt herself at work," and the healthcare providers she consulted with advised

her the matter "needs to be handled through worker's compensation."

       Orellana underwent treatment at Capital Health Clinic until it was

discovered her injuries were work-related. After undergoing an MRI 2 of her left

knee at another facility, Orellana only received physical therapy for her knee

injury and not her back pain because that was all she could afford.

       The parties agreed to continue the hearing on April 16, 2018. However,

the Zaklikovskys did not appear on that date even though they agreed , by way

of a consent order, to appear and testify in lieu of being deposed as previously

ordered. The judge of compensation ordered the Center to pay "for all necessary

[and] related treatment" required by Orellana as arranged with the Rothman

Institute. She was awarded $9520 in temporary disability benefits, and a portion

of her attorney's fees. Orellana underwent knee surgery on April 19, 2018, and

continued physical therapy.

       At the May 7, 2018 hearing, counsel for RCA's worker's compensation

carrier advised the judge of compensation the coverage issue could not be

determined as of that date. Based upon a lack of evidence and testimony from


2
    Magnetic Resonance Imaging.
                                                                        A-4251-17T3
                                       5
the parties, the judge of compensation dismissed the claim against RCA without

prejudice. Moreover, since Orellana filed a direct claim petition against RCA,

the Center's motion to join RCA became moot. The Zaklikovskys did not appear

at the May 7 or May 15, 2018 hearings. Orellana has been unable to return to

work due to her injuries.

      On appeal, the Center argues that the judge of compensation erred by (1)

accelerating the pretrial conference to a motion for temporary disability and

medical benefits, in violation of N.J.A.C. 12:235-3.2(a); (2) granting medical

treatment and retroactive benefits to Orellana because she failed to submit an

affidavit or certification and medical report as required by N.J.A.C. 12:235-

3.2(b)(2); (3) closing the record prematurely as to the potential claims against

RCA, thereby depriving the Center of worker's compensation coverage under

N.J.S.A. 34:15-87; and (4) denying the Center of its due process rights because

the Center was given insufficient time to retain separate counsel for co -

respondents. We disagree and conclude there is sufficient credible evidence in

the record to support the judge of compensation's findings.

                                         II.

      This   court   generally   gives       "substantial   deference"   to   agency

determinations. Lindquist v. City of Jersey City Fire Dep't, 175 N.J. 244, 262


                                                                              A-4251-17T3
                                         6
(2003) (citations omitted).    "In workers' compensation cases, the scope of

appellate review is limited to 'whether the findings made could reasonably have

been reached on sufficient credible evidence present in the record, considering

the proofs as a whole, with due regard to the opportunity of the one who heard

the witnesses to judge of their credibility.'" Ibid. (quoting Close v. Kordulak

Bros., 44 N.J. 589, 599 (1965)).        This court must defer to the judge of

compensation's factual findings and legal determinations "unless they are

'manifestly unsupported by or inconsistent with competent[,] relevant[,] and

reasonably credible evidence as to offend the interests of justice.'" Ibid. (quoting

Perez v. Monmouth Cable Vision, 278 N.J. Super. 275, 282 (App. Div. 1994)).

      This court will not substitute its judgment for that of the judge of

compensation, even if the court would reach a different result when considering

the facts anew. Lombardo v. Revlon, Inc., 328 N.J. Super. 484, 488 (App. Div.

2000); see also Perez v. Capitol Ornamental, Concrete Specialties, Inc., 288 N.J.

Super. 359, 367 (App. Div. 1996) (stating that an appellate court should consider

whether the judge of compensation's decision "could reasonably have been

reached on sufficient credible evidence in the record, considering the proofs as

a whole, giving due regard to his expertise in the field of workers' compensation

and his opportunity of seeing the witnesses and evaluating their credibility.").


                                                                            A-4251-17T3
                                         7
            However, where the focus of the dispute is not on
            credibility but, rather, alleged error in the trial judge's
            evaluation of the underlying facts and the implications
            to be drawn therefrom, our function broadens
            somewhat. Where our review of the record "leaves us
            with the definite conviction that the judge went so wide
            of the mark that a mistake must have been made," we
            may "appraise the record as if we were deciding the
            matter at inception and make our own findings and
            conclusions."

            [Manzo v. Amalgamated Indus. Union Local 76B, 241
N.J. Super. 604, 609 (App. Div. 1990) (quoting C.B.
            Snyder Realty v. BMW of N. Am., 233 N.J. Super. 65,
            69 (App. Div. 1989)).]

      We disagree with the Center that the judge of compensation erred by

accelerating the pretrial conference to a motion for temporary disability and

medical benefits in violation of N.J.A.C. 12:235-3.2(a), which provides a motion

for temporary disability and/or medical benefits

            shall evidence that petitioner is currently temporarily
            totally disabled and/or in need of current medical
            treatment. Where only past periods of temporary total
            disability and/or medical expenses are claimed by
            petitioner, such issues should be presented at pretrial
            for resolution or trial and not by motion under this
            section.

      The Center argues that by permitting Orellana to testify on the same day

the case was listed as "pretrial no adjournment," the fundamental aspects of a

motion under N.J.A.C. 12:235-3.2(a) were violated.


                                                                          A-4251-17T3
                                        8
            When the Division [of Workers' Compensation] has
            received a notice of motion for temporary disability
            and/or medical benefits filed . . . it shall list the motion
            for a hearing before a [j]udge of [c]ompensation
            peremptorily within [thirty] days of the filing of the
            motion. Motions for medical and/or temporary benefits
            shall commence and continue in a timely manner
            subject to the scheduling constraints of the Division.
            Said scheduling may be accelerated as ordered by the
            Director, the [s]upervising [j]udge of the vicinage, or
            the [j]udge of [c]ompensation to whom the case is
            assigned.

            [N.J.A.C. 12:235-3.2(e) (emphasis added).]

      But the judge of compensation informed the parties at the March 12, 2018

hearing that he would elicit testimony from Orellana at the March 26, 2018

hearing:

            [I]n order to give extraordinary due process, we're
            putting the parties on notice by requiring the
            [p]etitioner's testimony on the 26[th].              The
            [r]espondents can hear the testimony of the [p]etitioner
            on the 26[th]. They can hear the testimony of the
            woman who cared for their child. They can hear her
            testimony. They can watch. They can listen[]. They
            can learn and they can understand why this woman is
            crying out for the [c]ourt's assistance in securing her
            treatment.

      Moreover, the judge of compensation noted that the Zaklikovskys' counsel

was noncompliant with court ordered obligations, and the judge was "troubled

by the threat" made by the Rabbi to Orellana about potential immigration


                                                                           A-4251-17T3
                                         9
consequences and the "chilling effect" it could have on the case. The judge of

compensation aptly concluded that Orellana . . ."deserves a speedy and efficient

remedy with the provision of medical treatments and temporary disability

benefits . . . ." The disposition of the judge of compensation is wholly consistent

with the statutory scheme.

      The Center argues that it was denied due process by the judge's decision

to accelerate the matter. "[A] workers' compensation judge is not strictly bound

by rules of evidence and procedure but must respect and insure due process and

fundamental rights of litigants." Waters v. Island Transp. Corp., 229 N.J. Super.
541, 547 (App. Div. 1989). As the Supreme Court observed, "[d]ue process is

not a fixed concept . . . but a flexible one that depends on the particular

circumstances. Fundamentally, due process requires an opportunity to be heard

at a meaningful time and in a meaningful manner." Doe v. Poritz, 142 N.J. 1,

106 (1995) (internal citations omitted).

      Orellana testified in support of her motion on March 26, 2018, and the

parties agreed to continue the hearing on April 16, 2018. All parties were

represented by counsel. The judge ordered an expedited transcript from the first

hearing date.    The Zaklikovskys failed to appear for the April 16, 2018

proceeding even though they agreed to entry of a consent order that stated t hey


                                                                           A-4251-17T3
                                       10
would appear and testify. No rebuttal testimony or evidence was presented on

their behalf.

      The judge of compensation properly found that the Zaklikovskys did not

defend the motion. Therefore, there is sufficient, credible evidence to support

the judge of compensation's order awarding relief to Orellana.            We are

unpersuaded by the Center's argument that it was deprived of the right to control

Orellana's treatment. The judge of compensation properly concluded the Center

relinquished its right to do so and enabled the judge to decide the issue. The

Center's argument wholly lacks merit and the judge of compensation did not

abuse his discretion in accelerating the motion for benefits.

      The award under N.J.A.C. 12:235-3.2(h) authorizes a judge of

compensation to "order one carrier or employer to pay benefits without prejudice

and subject to an order of reimbursement if another party is later held liable for

such benefits." Therefore, there was no prejudice to the Center.

      In granting Orellana's request for retroactive, temporary disability

benefits, and ongoing benefits, we likewise discern no error. The record shows

the judge of compensation determined Orellana was "super credible" and a

"hard[-] working[,] remarkable lady [who] provided quality care to [the child]

and the [R]abbi and his wife." Although the Center now contends its due process


                                                                          A-4251-17T3
                                       11
rights were denied by the hearing going forward, it presented no rebuttal

evidence. Furthermore, in this appeal, the Center has not identified any aspect

of the proceedings that it was unable to challenge. Instead, respondents simply

chose to ignore the judge's orders and not appear at the hearing.

                                         III.

        Lastly, the Center argues that the judge of compensation improvidently

denied its motion to implead RCA, leaving the Center without recourse on its

indemnification claim. We reject this argument.

        First, the Center's motion to implead was denied because RCA was not

given notice as required by Rule 4:8-1.3 N.J.A.C. 12:235-3.6(c) provides: "It

shall be the responsibility of the moving party to give notice of any hearing of

the motion to the party sought to be impleaded."



3
    Rule 4:8-1 requires a party to

              serve a summons and third-party complaint, together
              with a copy of plaintiff's complaint, upon a person not
              a party to the action who is or may be liable to
              defendant for all or part of the plaintiff's claim against
              defendant and may also assert any claim which
              defendant has against the third-party defendant
              involving a common question of law or fact arising out
              of the same transaction or series of transactions as the
              plaintiff's claim. The third-party plaintiff shall serve a
              copy of the third-party complaint upon the plaintiff[.]
                                                                           A-4251-17T3
                                         12
      Second, the Center's motion to implead was denied without prejudice.

After hearing testimony, the judge of compensation found there was no nexus

between Orellana's employment and the RCA. Since the motion was denied

without prejudice, the Center can re-file it if evidence of RCA's involvement is

shown.

      We conclude that the Center's remaining arguments—to the extent we

have not addressed them—lack sufficient merit to warrant any further discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                        A-4251-17T3
                                      13